Exhibit 10.10

 

AQUA AMERICA, INC.

 

2012 EMPLOYEE STOCK PURCHASE PLAN

 

As Amended as of September 1, 2013


The purpose of the Aqua America, Inc. 2012 Employee Stock Purchase Plan (the
“Plan”) is to provide eligible employees of Aqua America, Inc. (the “Company”)
and its designated subsidiaries an opportunity to purchase the common stock of
the Company.  The Board of Directors of the Company believes that employee
participation in stock ownership will be to the mutual benefit of the employees
and the Company.  The Plan was approved by the shareholders of the Company
within twelve (12) months after the date on which the Plan was originally
adopted.  The Plan was amended as of September 1, 2013 to reflect the 25% stock
split, effective September 1, 2013 (the “2013 Stock Split”).

 

1.Definitions

1.1“Board of Directors” means the Board of Directors of the Company.

1.2“Code” means the Internal Revenue Code of 1986, as amended.  References to
specific sections of the Code shall be taken to be references to corresponding
sections of any successor statute.

1.3“Committee” means the committee appointed by the Board of Directors to
administer the Plan, as provided in Section 5.4.

1.4“Company” means Aqua America, Inc., a Pennsylvania corporation or any
successor by merger or otherwise.

1.5“Compensation” means a Participant’s base wages, overtime pay, commissions,
cash bonuses, premium pay and shift differential, before giving effect to any
compensation reductions made in connection with plans described in Sections
401(k) or 125 of the Code.  The Committee may make modifications to the
definition of Compensation for one or more offerings as deemed appropriate and
consistent with Section 423 of the Code. 

1.6“Effective Date” means June 1, 2012, subject to shareholder approval of the
Plan.  This amendment and restatement of the Plan shall be effective as of
September 1, 2013.

1.7“Election Date” means the first business day of each calendar month during
which the Plan is in effect, or such other dates as the Committee shall specify.

1.8“Eligible Employee” means:

(a)Each employee who is employed by an Employer and (i) is classified by the
Employer as an “active regular or part-time non-union employee” or as an “active
full or part-time union employee” and (ii) each person who is not so classified,
if such person’s customary employment is for more than twenty (20) hours per
week and for more than five (5) months per year, and  



--------------------------------------------------------------------------------

 

 

(b)Each employee of an Employer who is not deemed for purposes of Section
423(b)(3) of the Code to own stock possessing five percent (5%) or more of the
total combined voting power or value of all classes of Stock of the Company or
any Subsidiary as defined under Section 423 of the Code.

(c)In the event the collective bargaining unit of which the employee is a member
does not allow participation in the Plan, such employee shall not be an Eligible
Employee and shall be excluded from participation in the Plan.

(d)Notwithstanding any provision contained in the Plan to the contrary, the
following individuals shall not Eligible Employees and shall be excluded from
participation in the Plan: (i) any individual who is classified by an Employer
as an independent contractor, or (ii) who is otherwise treated by an Employer as
other than an employee on its payroll records, including any individual who has
signed a document stating that he or she is not eligible to participate in
Company benefits, or any leased employee within the meaning of Code section
414(n) or other leased employee, temporary employee, freelancer, lease-to-hire
worker, common law employee or worker who performs services for an Employer and
who is paid by a job agency or similar outside employment or staffing agency,
regardless of whether any of the above such individuals are subsequently
determined by the Internal Revenue Service, the U.S. Department of Labor or a
court to be employees.  The purpose of this provision is to exclude from
participation in the Plan all individuals who may be actual common law employees
of an  Employer but who, absent a recharacterization of their status by a court
or agency, are not paid as though they were employees, regardless of the reason
any such individual is excluded from the payroll and regardless of whether that
exclusion is later determined to be incorrect.

1.9“Employer” means the Company and each Subsidiary.

1.10“Exchange Act” means the Securities Exchange Act of 1934, as amended, and as
the same may hereafter be amended.

1.11“Market Value” means the average of the high and low trading prices for the
Stock as reported on the NYSE Composite Transactions or, if the Stock is no
longer traded on the NYSE, on such other principal market on which the Stock is
traded on the date of reference.  If there was no such price reported for the
date of reference, “Market Value” means the average of the high and low trading
prices for the Stock on the day next preceding the date of reference for which
such price was reported or, if there was no such reported price, the fair market
value as determined by the Committee.

1.12“NYSE” means the New York Stock Exchange.

1.13“Participant” means each Eligible Employee who elects to participate in the
Plan in accordance with Section 2.1 below.

1.14“Plan” means the Aqua America, Inc. 2012 Employee Stock Purchase Plan, as
set forth herein and as hereafter amended.

1.15“Plan Year” means each calendar year during which the Plan is in effect.



2

 

--------------------------------------------------------------------------------

 

 

1.16“Purchase Agreement” means the instrument prescribed by the Committee
pursuant to which an Eligible Employee may enroll as a Participant and subscribe
for the purchase of shares of Stock on the terms and conditions offered by the
Company.  The Purchase Agreement is intended to evidence the Company’s offer of
an option to the Eligible Employee to purchase Stock on the terms and conditions
set forth therein and herein.  A Purchase Agreement may be delivered and
executed electronically if such a process is authorized by the Company. 

1.17“Purchase Date” means the last day of each Purchase Period.

1.18“Purchase Period” means each one-month period or other period specified by
the Committee in a manner consistent with Section 423 of the Code, beginning on
or after the Effective Date, during which the Participant’s Stock purchase is
funded through payroll deduction accumulations or a lump sum deposit under
Section 3.5(b). 

1.19“Purchase Price” means the purchase price for shares of Stock purchased
under the Plan, determined as set forth in Section 3.3.

1.20“Stock” means the common shares of the Company.

1.21“Subsidiary” means any present or future corporation (i) which constitutes a
"subsidiary corporation" of the Company as that term is defined in Section 424
of the Code, and (ii) is designated as a participating entity in the Plan by the
Committee. Unless the Committee specifically designates otherwise, a Canadian or
other non-U.S. subsidiary shall not be considered a Subsidiary for purposes of
the Plan, and employees of such a subsidiary shall not be Eligible Employees.

2.Admission to Participation.

2.1Initial Participation.  An Eligible Employee may elect to participate in the
Plan and may become a Participant effective as of any Election Date, by
executing and filing with the Committee a Purchase Agreement at such time in
advance of the Election Date as the Committee shall prescribe.  The Purchase
Agreement shall remain in effect until it is modified through discontinuance of
participation under Section 2.2 or a change under Section 3.5.

2.2Discontinuance of Participation. 

(a)A Participant may voluntarily cease his or her participation in the Plan and
stop payroll deductions at any time by filing a notice of cessation of
participation on such form and at such time in advance of the Purchase Date as
the Committee shall prescribe.  A Participant who ceases contributions during a
Purchase Period may make additional contributions to the Plan during the
Purchase Period by depositing funds with the Company in accordance with Section
3.5(b) below.  The Participant may again elect to make payroll deductions on the
next Election Date, if the Participant is then an Eligible Employee.  A
Participant who ceases contributions during a Purchase Period may request
payment of any funds held in his or her account under the Plan.  Any funds
remaining in the Participant’s account on the Purchase Date shall be used to
purchase Stock pursuant to Section 3.4, if the Participant remains an Eligible
Employee.



3

 

--------------------------------------------------------------------------------

 

 

(b)If a Participant ceases to be an Eligible Employee, his or her participation
automatically shall cease and no further purchase of Stock shall be made for the
Participant.  In such event, any funds held in the Participant’s account shall
be returned, without interest, to such Participant (or, to his/her designated
beneficiary, as the case may be), as soon as practicable following the date the
Participant ceases to be an Eligible Employee.   

2.3Readmission to Participation.  Any Eligible Employee who has previously been
a Participant, who has discontinued participation (whether by cessation of
eligibility or otherwise), and who wishes to be reinstated as a Participant may
again become a Participant by executing and filing with the Committee a new
Purchase Agreement.  Reinstatement to Participant status shall be effective as
of any subsequent Election Date, provided the Participant files a new Purchase
Agreement with the Committee at such time in advance of the Election Date as the
Committee shall prescribe.

2.4Leave of Absence.  A Participant who is on an approved leave of absence may
continue to participate in the Plan during the leave of absence by making cash
payments to the Company, at such times as the Committee determines, equal to the
payroll deductions that would been made had the leave of absence not occurred. 

3.Stock Purchase and Resale.

3.1Reservation of Shares.  There shall be _______ shares of Stock reserved for
issuance or transfer under the Plan on or after September 1, 2013, as adjusted
for the 2013 Stock Split, subject to adjustment in accordance with Section 4.
 Subject to Section 4, the aggregate number of shares of Stock that may be
purchased under the Plan shall not exceed the number of shares of Stock reserved
under the Plan.  The shares of Stock may be (i) Treasury or newly issued shares
of the Company or (ii) purchased by the Company on the open market.

3.2Limitation on Shares Available. 

(a)The maximum number of shares of Stock that may be purchased for each
Participant on a Purchase Date is the lesser of (a) the number of whole and
fractional shares of Stock that can be purchased by applying the full balance of
the Participant’s withheld funds and deposits for the Purchase Period to the
purchase of shares of Stock at the Purchase Price, or (b) the Participant’s
proportionate part of the maximum number of shares of Stock available under the
Plan, as stated in Section 3.1. 

(b)Notwithstanding the foregoing, if any person entitled to purchase shares of
Stock pursuant to any offering under the Plan would be deemed for purposes of
Section 423(b)(3) of the Code to own stock (including any number of shares of
Stock that such person would be entitled to purchase under the Plan) possessing
five percent (5%) or more of the total combined voting power or value of all
classes of stock of the Company, the maximum number of shares of Stock that such
person shall be entitled to purchase pursuant to the Plan shall be reduced to
that number which, when added to the number of shares of stock that such person
is deemed to own (excluding any number of shares of Stock that such person would
be entitled to purchase under the Plan), is one less than such five percent
(5%).  Any amounts withheld from a



4

 

--------------------------------------------------------------------------------

 

 

Participant’s Compensation that cannot be applied to the purchase of Stock by
reason of the foregoing limitation shall be returned to the Participant as soon
as practicable. 

(c)A Participant may not purchase shares of Stock having an aggregate Market
Value of more than twenty-five thousand dollars ($25,000), determined at the
time an option is granted under Section 3.4 below in accordance with the
Treasury regulations issued under Section 423 of the Code, for any calendar year
in which one or more offerings under the Plan are outstanding at any time, and a
Participant may not purchase a share of Stock under any offering after the
expiration of the Purchase Period for the offering.

(d)Before the beginning of the Purchase Period, the Committee may establish the
maximum number of shares of Stock that may be purchased by a Participant on any
one Purchase Date.

3.3Purchase Price of Shares.  Unless the Committee determines otherwise, when a
Participant purchases shares of Stock through this Plan, the Participant shall
pay 95% of the Market Value of the Stock on the Purchase Date.    The Committee
may determine, in its sole discretion in advance of a Purchase Period, that the
Purchase Price shall be based on another percentage of the Market Value of the
Stock, so long as the Purchase Price is not less than the lower of (i)
eighty-five percent (85%) of the Market Value per share on the first day of the
Purchase Period, or (ii) eighty-five percent (85%) of the Market Value of such
share on the Purchase Date. 

3.4Exercise of Purchase Privilege.

(a)As of the first day of each Purchase Period, each Participant shall be
granted an option to purchase shares of Stock at the Purchase Price specified in
Section 3.3.  The option shall continue in effect through the Purchase Date for
the Purchase Period.  Subject to the provisions of Section 3.2 above, on each
Purchase Date, the Participant shall automatically be deemed to have exercised
his or her option to purchase shares of Stock, unless he or she notifies the
Committee, in such manner and at such time in advance of the Purchase Date as
the Committee shall prescribe, of his or her desire not to make such purchase.

(b)Subject to the provisions of Section 3.2, there shall be purchased for the
Participant on each Purchase Date, at the Purchase Price for the Purchase
Period, the largest number of whole and fractional shares of Stock as can be
purchased with the amounts withheld from the Participant’s Compensation or
deposited by the Participant as described in Section 3.5(b) during the Purchase
Period.  Each such purchase shall be deemed to have occurred on the Purchase
Date occurring at the close of the Purchase Period for which the purchase was
made.  Any amounts that are withheld from a Participant’s Compensation or
deposited by the Participant during a Purchase Period and that remain after the
purchase of whole and fractional shares of Stock on a Purchase Date will be held
in the Participant’s account, without interest, and applied on the Participant’s
behalf to purchase Stock on the next Purchase Date.

3.5Payroll Deductions and Deposits. 

(a)Each Participant shall authorize payroll deductions from his or her
Compensation for the purpose of funding the purchase of Stock pursuant to his or
her Purchase



5

 

--------------------------------------------------------------------------------

 

 

Agreement.  In the Purchase Agreement, each Participant shall authorize an
after-tax payroll deduction from each payment of Compensation during the
Purchase Period of an amount (i) not less than $5.00 per paycheck for a
Participant who is paid on a weekly payroll period basis or $10.00 per paycheck
for a Participant who is paid on a biweekly or semi-monthly payroll period
basis, and (ii) not more than ten percent (10%) of a Participant’s Compensation,
rounded to the next highest whole dollar amount.  A Participant may change the
payroll deduction to any permissible level effective as of any Election Date.  A
change shall be made by filing with the Committee a notice in such form and at
such time in advance of the Election Date on which the change is to be effective
as the Committee shall prescribe.

(b)The Committee may allow Participants to deposit funds with the Company to be
used for the purpose of purchasing Stock pursuant to their Purchase Agreements,
instead of or in addition to payroll deductions pursuant to Section 3.5(a),
subject to the following: (i) one deposit as described in this paragraph shall
be accepted in a Purchase Period, (ii) the minimum amount that a Participant may
contribute to the Plan pursuant to this paragraph shall be twenty-five dollars
($25.00) per Purchase Period, (iii) a Participant shall not deposit more than
ten percent (10%) of a Participant’s Compensation, rounded to the next highest
whole dollar amount, and (iv) the total amount that the Participant may
contribute to the Plan pursuant to this paragraph together with all payroll
deductions pursuant to paragraph (a) above may not exceed the twenty-five
thousand dollar ($25,000) accrual limitation specified in paragraph (c) of
Section 3.2 above.  The Committee shall designate the dates by which any such
deposits must be made for a Purchase Period. 

(c)Notwithstanding the foregoing, to the extent necessary to comply with the
limitations of Section 423(b)(8) of the Code, a Participant's payroll deductions
may be decreased to zero percent (0%) during any Purchase Period if such
Participant would, as a result of such limitations, be precluded from buying any
additional Stock on the Purchase Date for that Purchase Period.  The suspension
of such payroll deductions shall not terminate the Participant’s participation
in the Plan.  Payroll deductions shall recommence at the rate provided in such
Participant's Purchase Agreement at the beginning of the first Purchase Period
for which the Participant is able to purchase shares in compliance with the
limitations of Section 423(b)(8) of the Code.

3.6Payment for Stock.  The Purchase Price for all shares of Stock purchased by a
Participant under the Plan shall be paid out of the Participant’s authorized
payroll deductions and any deposits made by a Participant pursuant to Section
3.5(b).  All funds received or held by the Company under the Plan are general
assets of the Company, shall be held free of any trust or other restriction, and
may be used for any corporate purpose.

3.7Share Ownership; Issuance of Certificates.

(a)The shares of Stock purchased by a Participant on a Purchase Date shall, for
all purposes, be deemed to have been issued or sold at the close of business on
the Purchase Date.  Prior to that time, none of the rights or privileges of a
shareholder of the Company shall inure to the Participant with respect to such
shares of Stock.  All the shares of Stock purchased under the Plan shall be
delivered by the Company in a manner as determined by the Committee.



6

 

--------------------------------------------------------------------------------

 

 

(b)The Committee, in its sole discretion, may determine that shares of Stock
shall be delivered by (i) issuing and delivering to the Participant a
certificate for the number of shares of Stock purchased by the Participant, (ii)
issuing and delivering certificates for the number of shares of Stock purchased
to a firm which is a member of the National Association of Securities Dealers,
as selected by the Committee from time to time, which shares shall be maintained
by such firm in a separate account for each Participant, or (iii) issuing and
delivering certificates for the number of shares of Stock purchased by
Participants to a bank or trust company or affiliate thereof, as selected by the
Committee from time to time, which shares may be held by such bank or trust
company or affiliate in street name, but with a separate account maintained by
such entity for each Participant reflecting such Participant’s share interests
in the Stock.  Each certificate or account, as the case may be, may be in the
name of the Participant or, if he or she so designates on the Participant’s
Purchase Agreement, in the Participant’s name jointly with the Participant’s
spouse, with right of survivorship, or in such other form as the Committee may
permit.

(c)The Committee, in its sole discretion, may impose such restrictions or
limitations as it shall determine on the resale of Stock, the issuance of
individual stock certificates or the withdrawal from any shareholder accounts
established for a Participant.

(d)Dividends will be paid on all whole and fractional shares purchased by a
Participant.  Unless otherwise directed by the Participant, all dividends paid
with respect to shares purchased by each Participant shall be automatically
reinvested under the Aqua America, Inc. Dividend Reinvestment and Direct Stock
Purchase Plan. 

3.8Distribution of Shares or Resale of Stock.

(a)In accordance with the procedures established by the Committee, a Participant
may request a distribution of shares of Stock purchased for the Participant
under the Plan or order the sale of such shares at any time by making a request
in such form and at such time as the Committee shall prescribe.

(b)If a Participant terminates his or her employment with the Employer or
otherwise ceases to be an Eligible Employee, the Participant shall receive a
distribution of his or her shares of Stock held in any shareholder account
established under the Plan, unless the Participant elects to have the shares of
Stock sold in accordance with such procedures as the Committee shall prescribe.

(c)If a Participant is to receive a distribution of shares of Stock, or if
shares are to be sold, the distribution or sale shall be made in whole shares of
Stock, with fractional shares paid in cash.  Any sales charges resulting from a
sale of Stock shall be deducted from amounts payable to the Participant.

3.9Conditions Upon Issuance of Shares.    

(a)Shares shall not be issued with respect to an option unless the exercise of
such option and the issuance and delivery of such shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, the rules and



7

 

--------------------------------------------------------------------------------

 

 

regulations promulgated thereunder, and the requirements of any stock exchange
upon which the shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.  In
addition, should the Plan not be registered on a Purchase Date of any Purchase
Period in any foreign jurisdiction in which such registration is required, then
no options granted with respect to the Purchase Period to employees in that
foreign jurisdiction shall be exercised on such Purchase Date, and all
contributions accumulated on behalf of such employees during the Purchase Period
ending with such Purchase Date shall be distributed to the participating
employees in that foreign jurisdiction without interest unless the terms of the
offering specifically provide otherwise or otherwise required by applicable law.

(b)As a condition to the exercise of an option, the Company may require the
person exercising such option to represent and warrant at the time of any such
exercise that the shares are being purchased only for investment and without any
present intention to sell or distribute such shares if, in the opinion of
counsel for the Company, such a representation is required by any of the
aforementioned applicable provisions of law.

4.Special Adjustments.

4.1Shares Unavailable.  If, on any Purchase Date, the aggregate funds available
for the purchase of Stock would purchase a number of shares in excess of the
number of shares of Stock then available for purchase under the Plan, the
following events shall occur:

(a)The number of shares of Stock that would otherwise be purchased by each
Participant shall be proportionately reduced on the Purchase Date in order to
eliminate such excess; and

(b)The Plan shall automatically terminate immediately after the Purchase Date as
of which the supply of available shares is exhausted; and

(c)Any amounts remaining shall be repaid to the Participants.

4.2Changes in Capitalization.  If there is any change in the number or kind of
shares of Stock outstanding by reason of any stock split or reverse stock split,
stock dividend, spinoff, recapitalization, combination of shares, exchange of
shares or other change affecting the outstanding Stock as a class without the
Company’s receipt of consideration, the Committee shall make appropriate
adjustments to (i) the maximum number and class of securities issuable under the
Plan, (ii) the maximum number and class of securities purchasable per
Participant on any Purchase Date, (iii) the maximum number and class of
securities purchasable in total by all Participants on any Purchase Date, and
(iv) the number and class of securities and the price per share in effect under
each outstanding purchase right, in order to prevent the dilution or enlargement
of benefits thereunder.  In addition, the Committee shall have discretion to
make the foregoing equitable adjustments in any circumstances in which an
adjustment is not mandated by this Section 4.2 or applicable law.  Any
adjustments made by the Committee shall be consistent with Code section 423 and
shall be final, binding and conclusive.

4.3Effect of Certain Transactions.  If the Company shall be the surviving
corporation in any merger or consolidation, any offering hereunder shall pertain
to and apply to the shares of Stock of the Company, unless the Committee
determines otherwise.  However, in the event of a



8

 

--------------------------------------------------------------------------------

 

 

dissolution or liquidation of the Company, or of a merger or consolidation in
which the Company is not the surviving corporation, or of a Change in Control
(as defined in the Aqua America, Inc. 2009 Omnibus Equity Compensation Plan),
the Plan and any offering hereunder shall terminate upon the effective date of
such dissolution, liquidation, merger, consolidation or Change in Control,
unless the Committee determines otherwise, and, in such case, the balance of any
amounts withheld from a Participant’s Compensation or deposited pursuant to
Section 3.5(b) which have not by such time been applied to the purchase of Stock
shall be returned to the Participant. 

5.Miscellaneous.

5.1Non-Alienation.  Except as set forth below, the right to purchase shares of
Stock under the Plan is personal to the Participant, is exercisable only by the
Participant during the Participant’s lifetime and may not be assigned or
otherwise transferred by the Participant.  If a Participant dies, unless the
executor, administrator or other personal representative of the deceased
Participant directs otherwise, any amounts previously withheld from the
Participant’s Compensation or deposited pursuant to Section 3.5(b) before the
Participant’s death during the Purchase Period in which the Participant dies
shall be used to purchase Stock on the Purchase Date for the Purchase
Period.  After that Purchase Date, there shall be delivered to the executor,
administrator or other personal representative of the deceased Participant all
shares of Stock and such residual amounts as may remain to the Participant’s
credit under the Plan.

5.2Administrative Costs.  The Company shall pay the administrative expenses
associated with the operation of the Plan (other than sales charges resulting
from sales of Stock directed by Participants).

5.3No Interest.  No interest shall be payable with respect to amounts withheld
or deposited under the Plan.

5.4Committee. 

(a)The Board of Directors shall appoint the Committee, which shall have the
authority and power to administer the Plan and to make, adopt, construe, and
enforce rules and regulations not inconsistent with the provisions of the
Plan.  The Committee shall adopt and prescribe the contents of all forms
required in connection with the administration of the Plan, including, but not
limited to, the Purchase Agreement, payroll withholding authorizations, requests
for distribution of shares, and all other notices required hereunder.  The
Committee shall have full and exclusive discretionary authority to construe,
interpret and apply the terms of the Plan, to determine eligibility and to
adjudicate all disputed claims filed under the Plan.  Every finding, decision
and determination made by the Committee shall, to the full extent permitted by
law, be final and binding upon all parties.

(b)As a condition of participating in the Plan, all Participants must
acknowledge, in writing or by completing the Purchase Agreement, that all
decisions and determinations of the Committee shall be final and binding on the
Participant, his or her beneficiaries and any other person having or claiming an
interest under the Plan on behalf of the Participant.



9

 

--------------------------------------------------------------------------------

 

 

5.5Withholding of Taxes; Notification of Transfer. 

(a)All acquisitions and sales of Stock under the Plan shall be subject to
applicable federal (including FICA), state and local tax withholding
requirements if the Internal Revenue Service or other taxing authority requires
such withholding.  The Company may require that Participants pay to the Company
(or make other arrangements satisfactory to the Company for the payment of) the
amount of any federal, state or local taxes that the Company is required to
withhold with respect to the purchase of Stock or the sale of Stock acquired
under the Plan, or the Company may deduct from the Participant’s wages or other
compensation the amount of any withholding taxes due with respect to the
purchase of Stock or the sale of Stock acquired under the Plan. 

(b)The Committee may require the Participant to notify the Company before the
Participant sells or otherwise disposes of any shares acquired under the Plan. 

5.6Amendment of the Plan. 

(a)The Board of Directors may, at any time and from time to time, amend the Plan
in any respect, except that any amendment that is required to be approved by the
shareholders under Section 423 of the Code shall be submitted to the
shareholders of the Company for approval. 

(b)Without shareholder consent and without Participant consent, the Committee
shall be entitled to change the Purchase Periods, change the Purchase Price,
change the maximum number of shares of Stock purchasable per Participant on any
Purchase Date, limit the frequency and/or number of changes in the amounts
withheld or contributed during Purchase Periods, establish the exchange ratio
applicable to amounts withheld or contributed in a currency other than U.S.
dollars, permit payroll withholding in excess of the amount designated by a
Participant in order to adjust for delays or mistakes in the Company's
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Stock for each Participant
properly correspond with amounts withheld from the Participant's Compensation or
contributed by the Participant, and establish such other limitations or
procedures as the Committee determines in its sole discretion advisable which
are consistent with the Plan. 

5.7Expiration and Termination of the Plan.  The Plan shall continue in effect
until terminated pursuant to the provisions of the Plan or pursuant to action by
the Board of Directors.  The Board of Directors shall have the right to
terminate the Plan at any time without prior notice to any Participant and
without liability to any Participant.  Upon the expiration or termination of the
Plan, the balance, if any, then standing to the credit of each Participant from
amounts withheld from the Participant’s Compensation or deposited by the
Participant which has not, by such time, been applied to the purchase of Stock
shall be refunded to the Participant.

5.8No Employment Rights.  Participation in the Plan shall not give an employee
any right to continue in the employment of an Employer, and shall not affect the
right of the Employer to terminate the employee’s employment at any time, with
or without cause.



10

 

--------------------------------------------------------------------------------

 

 

5.9Repurchase of Stock.  The Company shall not be required to purchase or
repurchase from any Participant any of the shares of Stock that the Participant
acquires under the Plan.

5.10Notice.  A Purchase Agreement and any notice that a Participant files
pursuant to the Plan shall be on the form prescribed by the Committee and shall
be effective only when received by the Committee.  Delivery of such forms may be
made by hand or by certified mail, sent postage prepaid, to the Company’s
corporate headquarters, or such other address as the Committee may
designate.  Delivery by any other mechanism shall be deemed effective at the
option and discretion of the Committee.

5.11Government Regulation.  The Company’s obligation to sell and to deliver the
Stock under the Plan is at all times subject to all approvals of any
governmental authority required in connection with the authorization, issuance,
sale or delivery of such Stock.

5.12Internal Revenue Code and ERISA Considerations.  The Plan is intended to
constitute an “employee stock purchase plan” within the meaning of Section 423
of the Code.  The Plan is not intended and shall not be construed as
constituting an “employee benefit plan,” within the meaning of Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended.

5.13Headings, Captions, Gender.  The headings and captions herein are for
convenience of reference only and shall not be considered as part of the
text.  The masculine shall include the feminine, and vice versa.

5.14Severability of Provisions, Prevailing Law.  The provisions of the Plan
shall be deemed severable.  In the event any such provision is determined to be
unlawful or unenforceable by a court of competent jurisdiction or by reason of a
change in an applicable statute, the Plan shall continue to exist as though such
provision had never been included therein (or, in the case of a change in an
applicable statute, had been deleted as of the date of such change).  The Plan
shall be governed by the laws of the Commonwealth of Pennsylvania to the extent
such laws are not in conflict with, or superseded by, federal law.

 

 

 

 



11

 

--------------------------------------------------------------------------------